DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

Claim(s) 1-2, 4-21 are allowed.

          ‘A gas detection system with eliminating influence of ambient temperature and humidity changes, characterized in that the gas detection system comprising:

          ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
          wherein the calibration formula is: C=a*V3+b;
           C is the target gas concentratiomnthe unit ofthe target gas concentration is mass concentration or mixing ratio, V3 is the third feedback signal, the unit of the third feedback signal is consistent with outputsignal of the baresensor and sensor body_ and a and b are calibrated parameters.’


           The subject matter as recited above was not taught shown or suggested with the prior art of record.
           The applicant amends claim 1 with allowable claim 3; and adds independent claims 20 which includes claims 1, 2, and allowable claim 6; and adds independent claim 21 which includes claims 1, 11, and allowable claim 12. (see PCT/CN2019/088916 05/29/2019)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852